Title: To John Adams from Benjamin Rush, 8 October 1810
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia Octobr 8th 1810

I enclose you a small publication which contains an account of a new auxillary or palliative remedy for madness. It will serve perhaps be acceptable to some of your medical friends. You will I have no doubt amuse yourself and your fire side by wishing that it could be applied for the relief of napoleon,—George the third, and all the mad federalists & democrats in our country.—
From Dear Sir / ever yours

Benjn Rush
